
	
		II
		109th CONGRESS
		2d Session
		S. 3781
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for hurricane and flood protection and coastal
		  restoration projects in the State of Louisiana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Preparedness and Hazard
			 Mitigation Improvement Act of 2006.
		2.Hazard
			 mitigation
			(a)In
			 generalWith respect to
			 hazard mitigation activities in response to Hurricane Katrina and Hurricane
			 Rita, the President may provide assistance in accordance with section 404(a) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c(a)), except that, notwithstanding that section—
				(1)the President may contribute up to 90
			 percent of the cost of hazard mitigation measures described in that
			 section;
				(2)the assistance
			 shall be available for not less than 5 years; and
				(3)except as provided in subsection (b), the
			 total contributions under that section for a major disaster shall not exceed 15
			 percent of the estimated aggregate amount of grants to be made under that Act
			 with respect to Hurricane Katrina or Hurricane Rita, as appropriate.
				(b)Approval of
			 enhanced planFor purposes of
			 calculating total contributions under subsection (a)(3), the President may
			 consider an enhanced plan of the State of Louisiana or Mississippi to have been
			 approved under section 322 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5165) at the time at which a major disaster
			 relating to Hurricane Katrina or Hurricane Rita was declared by the President
			 to exist on or after August 29, 2005, in accordance with section 401 of that
			 Act (42 U.S.C. 5170), if the Under Secretary for Emergency Preparedness and
			 Response, acting through the Director of the Federal Emergency Management
			 Agency, approves the plan by not later than 180 days after the date of
			 enactment of this Act.
			3.Hurricane and flood
			 protection and coastal restoration projects
			(a)In
			 generalAny funds made
			 available for hazard mitigation in the State of Louisiana under section 404 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c), as modified by section 2, in excess of $500,000,000 may be made
			 available, as the Governor of the State of Louisiana determines to be
			 appropriate, for—
				(1)the design and construction of hurricane
			 and flood protection projects and coastal restoration projects in the State to
			 reduce storm surge in any area in the State in which a major disaster relating
			 to Hurricane Katrina or Hurricane Rita was declared by the President to exist
			 on or after August 29, 2005, in accordance with section 401 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
				(2)the construction
			 and improvement of Federal-aid highways (including interstate routes) or State
			 highways within an area described in paragraph (1) that the Governor of the
			 State determines to be integral for the evacuation of southern Louisiana in
			 response to a hurricane or other disaster; and
				(3)carrying out any
			 coordinated effort authorized by the Governor (including through grants
			 provided to faith-based organizations) relating to—
					(A)environment or
			 land use management;
					(B)economic
			 development;
					(C)the acquisition
			 or disposition of property, in accordance with subsection (b);
					(D)property
			 management; or
					(E)urban
			 homesteading.
					(b)Acquisition of
			 propertyNo funds made available pursuant to this Act shall be
			 used to acquire property or an interest in property without the consent of the
			 owner of the property or interest.
			
